Case 1:21-cr-00097-PLF Document4 Filed 01/25/21 Page1of1

AO 442 (Rev. [I/L1) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

Vv. )
ae ) Case No.

Valerie Elaine Ehrke )

)

)

: )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Valerie Elaine Ehrke
who is accused of an offense or violation based on the following document filed with the court:

O Indictment 1 Superseding Indictment 1 Information | Superseding Information J Complaint
O Probation Violation Petition Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 USC 1752(a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

18 USC 1752(a)(2) Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly Conduct on
Capitol Grounds

40 USC 5104(e)(2)(D) Engaging in Disorderly or Disruptive Conduct on Capitol Buildings or Grounds

40 USC 5104(e)(2)(G) Parading, Demonstrating, or Picketing in the Capitol Buildings

6 2021.01.16 10:38:26
Date: 01/16/2021 ¢ -05'00'
Issuing officer's signature

Zia M. Faruqui, U.S. Magistrate Judge

City and state: Washington D.C.
Printed name and title

 

Return

 

 

This ae was received on (date) 1 -/ q- 202! andthe person was arrested on (date) {- {7 - 20H

42 uceKweE , CA
© tee
Arresting officer's signamre

ps spied LN, C0, La, A) 0 “Das a

Printed name and title

at (city and state) ;
/

Date: _ fr ~/{% — 202

 

 

 
